DETAILED ACTION
The amendment filed on 12/08/2022 has been entered and fully considered. Claims 2, 4, 11 and 15 are canceled. Claims 1, 3, 5-10, 12-14 and 16-23 are pending, of which claim 1, 5, 7-10, 12-14, 16-17and 19-20 are amended, and Claims 21-23 are newly added.

Response to Amendment
In response to amendment, the examiner raises 112(b) rejection, and modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 5-10, 12-14 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 12 and 14 recite “interrogating” without specifically defining the nature of the interrogating, which renders the claim unclear and indefinite, since it is not apparent as to which interrogating is recited in the claim.
The instant specification recites “optical interrogating” (par [0011] [0046]). However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For examination purpose, Examiner interprets “interrogating” as optical interrogating.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-10, 14, 16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Analyst, 2020) (Zhao) in view of Yanny et al. (Light: Science & Applications, 2020) (Yanny).
Regarding claim 1, Zhao teaches a method comprising:
performing a digital analysis of target nucleic acid material from a sample (abstract), wherein performing the digital analysis comprises:
(a) generating an emulsion comprising a plurality of droplets in a continuous phase, the plurality of droplets comprising at least 20 million droplets generated from a combination of the sample and materials for an amplification reaction (monodisperse droplets in a picolitre to nanolitre volume could be prepared at a production rate of tens to hundreds of microlitres per minute) (abstract, Fig. 1, page 1560, par 2),
(b) amplifying the target nucleic acid material with the materials for the amplification reaction (ddPCR) (abstract, page 1562, par 4),
(c) interrogating the at least 20 million droplets across a cross-section of the emulsion comprising the plurality of droplets (page 1562, par 5).
The limitation “wherein (a)-(c) are performed in less than or equal to 2.5 hours” merely describes an intended result and does not further limit the steps of the method, therefore carries no weight in the patentability determination. 
According to Zhao, the longest time step in (a)-(c) is step (b) (page 1562, par 4). The step (b) take about 5 min + (0.5 min +1 min) x 45 = 72.5 min (page 1562, par 4), which is far less than 2.5 hours.
While Zhao uses fluorescence microscopy for imaging the droplets (page 1562, par 5), Zhao does not specifically teach imaging the droplets across a plurality of cross-sections of the emulsion (3D imaging). However, Yanny teaches 3D fluorescence microscopy imaging (abstract). Thus, it would have been obvious to one of ordinary skill in the art to interrogating the droplets across a plurality of cross-sections of the emulsion with 3D fluorescence microscopy, in order to interrogate all of the droplets in the emulsion. A person skilled in the art would have been motivated to do so, because Fig. 1 of Zhao shows that there are layers of droplets in the emulsion.
Regarding claim 5, Zhao teaches that wherein generating the emulsion comprising the plurality of droplets comprises generating the plurality of droplets at an average rate of at least 1 million droplets per minute (monodisperse droplets in a picolitre to nanolitre volume could be prepared at a production rate of tens to hundreds of microlitres per minute) (abstract).
Regarding claim 6, Zhao teaches that wherein the continuous phase comprises oil (Fig. 1).
Regarding claim 7, Zhao teaches detecting fluorescence from the emulsion (page 1562, par 4). Therefore, wherein the emulsion must be clear, and wherein clarity of the emulsion must be associated with a transmissivity greater than 60% transmissivity of light without refractive index matching of components of the emulsion.
Regarding claim 8, it would have been obvious to one of ordinary skill in the art to optimize the number of cross-sections in the 3D imaging by routine experimentation.
Regarding claim 9, Zhao teaches that wherein (b) comprises heating the emulsion. (page 1562, par 4).
Regarding claim 10, Zhao teaches wherein (c) comprises detecting optical signals from at least a subset of droplets of the plurality of droplets (Fig. 3).
Regarding claim 14, Zhao teaches a method comprising:
performing a digital analysis of target nucleic acid material from a sample (abstract), wherein performing the digital analysis comprises:
generating an emulsion comprising a plurality of droplets within a continuous phase, the plurality of droplets generated comprising at least 10 million droplets from a combination of the sample and materials for an amplification reaction (monodisperse droplets in a picolitre to nanolitre volume could be prepared at a production rate of tens to hundreds of microlitres per minute) (abstract, Fig. 1, page 1560, par 2),
amplifying said target nucleic acid material with said material for said amplification reaction (page 1562, par 4), and
interrogating the at least 10 million droplets across a cross-section of the emulsion comprising the plurality of droplets using a channel of a detection system interacting with the emulsion (page 1562, par 5).
The limitation “wherein the interrogating for each of the first channel and the second channel is performed within 50 seconds” merely describes an intended result and does not further limit the steps of the method, therefore carries no weight in the patentability determination. 
While Zhao uses fluorescence microscopy for imaging the droplets (page 1562, par 5), Zhao does not specifically teach imaging the droplets across a plurality of cross-sections of the emulsion (3D imaging). However, Yanny teaches 3D fluorescence microscopy imaging (abstract). Thus, it would have been obvious to one of ordinary skill in the art to interrogating the droplets across a plurality of cross-sections of the emulsion with 3D fluorescence microscopy, in order to interrogate all of the droplets in the emulsion. A person skilled in the art would have been motivated to do so, because Fig. 1 of Zhao shows that there are layers of droplets in the emulsion.
Regarding claim 16, Zhao teaches that wherein generating the plurality of droplets comprises generating at least 20 million droplets (monodisperse droplets in a picolitre to nanolitre volume could be prepared at a production rate of tens to hundreds of microlitres per minute) (abstract, Fig. 1, page 1560, par 2).
Regarding claim 20, it would have been obvious to one of ordinary skill in the art to optimize the number of cross-sections in the 3D imaging by routine experimentation.
Regarding claim 21, Zhao teaches that wherein the detecting optical signals comprises using a channel of a detection system (page 1562, par 5).
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Yanny as applied to claim 1, 5-10, 14, 16 and 20-21 above, and further in view of Wright et al. (Human Reproduction Update, 2009) (Wright).
Regarding claim 3, Zhao does not specifically teach that wherein the sample comprises a mixture of fetal genetic material and maternal genetic material. However, Wright teaches that wherein the sample comprises a mixture of fetal genetic material and maternal genetic material (page 141, par 2). Wright teaches that “Cell-free fetal nucleic acids (cffNA) can be detected in the maternal circulation during pregnancy, potentially offering an excellent method for early non-invasive prenatal diagnosis (NIPD) of the genetic status of a fetus” (background). It would have been obvious to one of ordinary skill in the art to use a sample comprises a mixture of fetal genetic material and maternal genetic material, in order to do early non-invasive prenatal diagnosis (NIPD) of the genetic status of a fetus.
Regarding claim 12, Wright teaches that the method further comprises using said interrogating of (c) to diagnose a disorder (background).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Yanny as applied to claim 1, 5-10, 14, 16 and 20-21 above, and further in view of McMahon et al. (Frontiers in Microbiology, 2017) (McMahon).
Regarding claim 13, Zhao does not specifically teach that wherein the plurality of droplets comprises a plurality of cells, and wherein the target nucleic acid material is derived from the plurality of cells. However, McMahon teaches the plurality of droplets comprises a plurality of cells, and wherein the target nucleic acid material is derived from the plurality of cells (page 4, par 6). It would have been obvious to one of ordinary skill in the art to generate the plurality of droplets comprises a plurality of cells, and wherein the target nucleic acid material is derived from the plurality of cells, in order to study cells.
Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Yanny as applied to claim 1, 5-10, 14, 16 and 20-21 above, and further in view of Vladisavljevic et al. (Microfluid Nanofluid, 2012) (Vladisavljevic).
Regarding claim 17, Zhao does not specifically teach that wherein generating the plurality of droplets comprises driving the combination through a distribution of holes of a membrane under centrifugal force. However, Vladisvljevic teaches that wherein generating the plurality of droplets comprises driving the combination through a distribution of holes of a membrane under centrifugal force (Fig. 2, page 152, par 3-4). It would have been obvious to one of ordinary skill in the art to drive the combination through a distribution of holes of a membrane under centrifugal force, because Vladisvljevic teaches that membrane emulsification is superior in terms of the droplet throughput that can be achieved (page 152, par 1).
Regarding claim 18, Vladisvljevic teaches that wherein the membrane comprises a track-etched membrane (page 154, par 2) and fairly suggests wherein the distribution of holes comprises a hole-to-hole spacing greater than 30 micrometers (page 172, par 1). It would have been obvious to one of ordinary skill in the art to optimize the hole-to-hole spacing by routine experimentation.
Claim(s) 19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Yanny as applied to claim 1, 5-10, 14, 16 and 20-21 above, and further in view of Liao et al. (Nucleic Acids Research, 2013) (Liao).
Regarding claim 19 and 22-23, Zhao does not teach that the method further comprising interrogating the at least 10 million droplets using a second channel, a third channel, and a fourth channel, wherein readout for each of the first channel, the second channel, the third channel, and the color channel is performed within a duration of 50 seconds. However, Liao teaches interrogating the droplets using a second channel, a third channel, and a fourth channel, wherein readout for each of the first channel, the second channel, the third channel, and the color channel is performed within a duration of 50 seconds (page 2, par 0). Liao teaches that “Multiplex real-time PCR can be performed using a real-time thermocycler that has more than one detection channel, and thus allows different fluorophore-labeled probes to be simultaneously detected in one reaction” (page 1, par 1).  It would have been obvious to one of ordinary skill in the art to interrogate the droplets using a second channel, a third channel, and a fourth channel, wherein readout for each of the first channel, the second channel, the third channel, and the color channel is performed within a duration of 50 seconds, in order to obtain real-time result, and return an analysis of said signals quickly.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new ground of rejection

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797